Appeal by defendant, as limited by his motion, from three sentences of the County Court, Suffolk County, each imposed January 6,1977, upon his adjudication as a youthful offender under Indictments Nos. 1378-75, 1379-75 and 1380-75, the sentences being indeterminate terms of imprisonment, each with a maximum of four years, to be served consecutively. Sentences modified, on the law, by deleting therefrom the provision that they shall be served consecutively and substituting therefor a provision that they shall run concurrently. As so modified, sentences affirmed. If the sentencing court believed that the defendant should be imprisoned for a maximum period of 12 years, it should not have afforded him youthful *920offender treatment. In sentencing him as a youthful offender to three consecutive four-year terms, the court exceeded its powers (see Penal Law, § 60.02; see, also, People ex rel. Fitzgibbons v Krueger, 66 Misc 2d 146). Rabin, J. P., Gulotta, Shapiro and O’Connor, JJ., concur.